Citation Nr: 1014072	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than depression, claimed as post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating 
for maxillary sinusitis.

3.  Entitlement to a compensable initial disability rating 
for seasonal allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In that decision the RO in part granted service connection 
for maxillary sinusitis and for seasonal allergic rhinitis, 
and assigned each a noncompensable (zero percent) disability 
rating.  

The RO also denied service connection for an acquired 
psychiatric disorder claimed as PTSD.  Though claimed by the 
Veteran and addressed by the RO as a claim for PTSD, a claim 
for a specific psychiatric disability encompasses a claim in 
general for any psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not 
competent to diagnose his mental condition, he is only 
competent to identify and explain the symptoms that he 
observes and experiences).

The Veteran later perfected appeals from the May 2005 rating 
decision as to the noncompensable disability ratings 
assigned, and as to the denial of service connection for an 
acquired psychiatric disorder claimed as PTSD.  

Notably, the RO also granted service connection for 
fibromyalgia with upper and lower back, knee, wrist pain, 
depression, sleep disturbance, and irritable bowel symptoms, 
and assigned that disability a 40 percent disability rating.  
Because of that rating decision, service connection is in 
effect for an acquired psychiatric disability of depression 
as a component part of the symptomatology of the service-
connected fibromyalgia with upper and lower back, knee, wrist 
pain, depression, sleep disturbance, and irritable bowel 
symptoms.  Further, the Veteran's service-connected 
fibromyalgia disability is rated under diagnostic criteria 
which includes compensation for symptomatology of depression.  
Therefore, granting a separate service connection and 
compensation for depression here would constitute 
"pyramiding" of compensation, which is not permitted under 
the applicable regulation.  See 38 C.F.R. § 4.14 (2008) (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  In short, the issue of service connection 
for an acquired psychiatric disability claimed as PTSD does 
not include the issue of entitlement to service connection 
for the psychiatric disability of depression.  

In June 2008 the Veteran testified before a decision review 
officer at the RO on the matters of the claims on appeal.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of PTSD, or any other acquired psychiatric disorder other 
than depression symptomatology.
 
2.  Maxillary sinusitis is not shown to be productive of any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment, or non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting. 

3.  Seasonal allergic rhinitis is not productive of 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side. 




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than depression, 
claimed as PTSD was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for a compensable disability rating for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3,102, 3.159, Part 4, Diagnostic Code 6513 (2009). 

3.  The criteria for a compensable disability rating for 
seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, Part 4, Diagnostic Code 6522 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between September 2004 and September 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
rating claims on appeal and decided below.  While the RO has 
not provided notice of how effective dates are assigned, the 
Veteran's claims are being denied and effective dates will 
not be assigned.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the Veteran.  The claims 
were subsequently readjudicated most recently in an October 
2008 supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  

The Board notes that the issues on appeal regarding higher 
ratings for maxillary sinusitis and seasonal allergic 
rhinitis stem from initial ratings assignment.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 
U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess, supra.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...." Id.  In 
any event, the claimant has never alleged how any content 
error prevented him from meaningfully participating in the 
adjudication of her claim.  As such, she has not established 
prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  Findings from 
examination reports are adequate for the purposes of deciding 
the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal 
before a Veteran Law Judge, but did not request one; however 
she did testify before an RO decision review officer in June 
2008 on these matters. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Importantly, under applicable regulation a separate rating 
for symptomatology of a psychiatric disability of depression 
that is part of the Veteran's service-connected fibromyalgia 
with upper and lower back, knee, wrist pain, depression, 
sleep disturbance, and irritable bowel symptoms is not 
permitted, as this would amount to pyramiding of benefits 
already received for the service-connected dysthymic 
disorder.  See 38 C.F.R. § 4.14 (2009) (the evaluation of the 
same disability under various diagnoses is to be avoided).   

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, if a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, then 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and she does not argue otherwise.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In this capacity, the Board finds the Veteran is competent to 
attest to her observations of her psychiatric disability 
claimed as PTSD, to include attesting as to a continuity of 
symptomatology that she can perceive after discharge from 
service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).  Again, however, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event; or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

VA law applicable to establishing service connection for 
psychiatric disorder includes the following rules applicable 
to specific diagnoses of psychosis and PTSD if diagnosed.  
With respect to the psychiatric disorder of psychosis, for 
cases in which a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)); a link, established by 
medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with her 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  See 
DSM-IV.  DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response involved intense 
fear, helplessness, or horror." DSM-IV.  

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran maintains that she has PTSD due to service.  As 
reflected in hearing testimony at the June 2008 hearing, she 
associates her diagnosed depression and difficulty sleeping 
with her claimed PTSD.  

During an October 2004 VA examination for PTSD she linked her 
claimed PTSD to stress related to her work in service as a 
medical specialist (emergency medical technician EMT).  She 
also reported that during service she had frequent migraine 
headaches, and had chronic back pain and fibromyalgia.  She 
reported that seeing soldiers at the hospital with missing 
parts was very upsetting.  

During the October 2004 VA examination for PTSD, the Veteran 
reported complaints persistent chronic back pain, which made 
her very depressed.  She denied hearing any voices and did 
not have any ritualistic behavior.  She reported that she 
usually slept poorly and woke up several times because of 
back pain and underlying depression.  She reported having 
occasional bad dreams in which she saw her son while he was 
floating in a lake.  She reported at times having crying 
spells.  She did not have any startle response or any 
features of getting very irritable.  

Review of the medical evidence on file fails to show a 
diagnosis of PTSD.  Nor is there medical evidence (diagnosis) 
of any other acquired psychiatric symptomatology; except for 
depression, which as reflected in the October 2004 VA 
examination for PTSD, has been diagnosed as being secondary 
to migraine, chronic back pain, fibromyalgia.  

In the October 2004 VA examination, the examiner observed 
that the Veteran appeared to be constantly in pain during the 
interview; and to be moderately depressed and that this 
appeared to be secondary to her physical problem.  

The examiner opined that a diagnosis of PTSD was not 
justified, noting that the Veteran did not have typical 
symptoms of PTSD in the form of nightmares, flashbacks, 
arousal symptoms.  See also American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The examiner opined that the Veteran had been 
mainly suffering from depression secondary to chronic back 
pain, fibromyalgia, and migraine that usually interfered 
mostly with her social impairment as well as with her work 
impairment.

As noted earlier, an acquired psychiatric symptomatology of 
depression is already accounted for in the service-connected 
fibromyalgia with upper and lower back, knee, wrist pain, 
depression, sleep disturbance, and irritable bowel symptoms.  
The Veteran already receives disability compensation at the 
40 percent rating level on the basis of the service-connected 
fibromyalgia with upper and lower back, knee, wrist pain, 
depression, sleep disturbance, and irritable bowel symptoms, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under 
that code, she already receives compensation for 
symptomatology that includes depression.  She may not be 
compensated separately for depression due to the rules 
against pyramiding.  See 38 C.F.R. § 4.14.

Otherwise, the competent evidence does not show the presence 
of an acquired psychiatric disorder claimed as PTSD.  
Importantly, as a threshold requirement, Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases for which such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Generally, to be present as a current disability, the claimed 
condition must be present at the time of the claim for 
benefits, as opposed to sometime in the distant past.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim" McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  Other than the 
depression, which as discussed is excluded from consideration 
here, there is no present PTSD or other acquired psychiatric 
disability.  

Although the Veteran is competent to describe associated 
symptoms capable of lay observation, she is not competent to 
give a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  While the Veteran may believe she has an 
acquired psychiatric disorder of PTSD, she lacks the medical 
training to diagnosis that condition.  

In sum, there is no evidence of a current acquired 
psychiatric disability to include PTSD for which service 
connection may be granted.  In such cases, consideration of 
other elements such as nexus/stressors is unnecessary.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disability claimed as PTSD.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Essentially, if the evidence over the 
entire course of the appeal demonstrates that the disability 
exhibited different levels of symptoms during different 
distinct time periods, thereby respectively meeting criteria 
for different levels of disability ratings for different 
periods, then the assignment of staged ratings is necessary.  
In this regard, because the appeal involves initial ratings 
for which service connection was granted and initial 
disability ratings were assigned, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 38 C.F.R. §§ 4.1, 4.2 (2009).

The Veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

The Veteran's service-connected maxillary sinusitis and 
seasonal allergic rhinitis are each assigned a noncompensable 
initial disability rating under 38 C.F.R. § 4.97, Diagnostic 
Codes 6513, 6522, respectively.  

Under the General Rating Formula for Sinusitis, a zero 
percent evaluation is assignable for chronic maxillary 
sinusitis if detected by X-ray only (no other symptoms).  A 
10 percent disability rating is assignable for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or: three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Higher percentage levels of 
disability rating are assignable for more severe symptoms.  
38 C.F.R. § 4.97, Diagnostic Code 6513.  A note to the 
general rating formula defines an "incapacitating episode of 
sinusitis" as one that requires bed rest and treatment by a 
physician. Id.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, the applicable 
rating criteria provide that a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  Because the Rating Schedule does 
not provide a zero percent evaluation for this code, a zero 
percent evaluation will be assigned when the requirements for 
a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2009).

Review of the report of an October 2004 VA general 
examination shows that it does not contain any objective 
findings that would support a compensable disability rating 
under the above respective codes for either the maxillary 
sinusitis or seasonal allergic rhinitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6513, 6522.  That report noted a 
history of seasonal allergic rhinitis and sinusitis.  The 
Veteran reported complaints of wheezing, cough, nasal 
congestion, and facial heat on physical activity, which the 
examiner associated with the Veteran's separately service-
connected asthma, which is not on appeal.  

Regarding the maxillary sinusitis, the October 2004 VA 
general examination report contains no findings to show that 
the maxillary sinusitis manifested any incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment.  Nor did it contain findings showing three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

Regarding the seasonal allergic rhinitis, the October 2004 VA 
general examination report also contains no findings showing 
that the seasonal allergic rhinitis manifested an obstruction 
of both nasal passages of 50 percent or more, or complete 
obstruction on one side.  Nor does the report contain any 
findings showing the presence of polyps.

Thus based on the evidence contained in that examination 
report, a compensable disability rating for either disability 
is not warranted under the applicable diagnostic codes.  Id.  
Review of the post-service VA treatment records dated in 
2004, and military medical facility treatment records dated 
from 2006 to 2008, similarly show no findings meeting the 
above discussed criteria for a compensable disability rating 
for either disability on appeal.  These records show no 
significant findings pertaining to maxillary sinusitis or 
seasonal allergic rhinitis.   

In order to establish whether entitlement to higher initial 
disability ratings were warranted for the service-connected 
maxillary sinusitis and/or seasonal allergic rhinitis, the RO 
scheduled the Veteran for an additional VA examination of the 
Veteran to be conducted in July 2008.  The record shows that 
the Veteran failed to report for that examination. The 
Veteran has provided no reasons for her failure to report.  
Failure to report for an examination without good cause can 
result in the denial of a claim.  38 C.F.R. § 3.655 (2009). 

In summary, a disability rating in excess of zero percent is 
not warranted for the Veteran's maxillary sinusitis because 
the evidence does not reflect that the disability picture of 
that disability is productive of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or: three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

Moreover, the Veteran is already separately service connected 
for migraine headaches; and any compensation for the 
maxillary sinusitis based on headaches is precluded as it 
would amount to pyramiding-being compensated twice for the 
same symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994). 

Similarly, a disability rating in excess of zero percent is 
not warranted for the Veteran's seasonal allergic rhinitis 
because the evidence does not reflect that the disability 
picture of that disability is productive of allergic rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side. 

The Veteran's service-connected maxillary sinusitis and 
seasonal allergic rhinitis are most appropriately evaluated 
under the diagnostic codes applicable to the evaluation of 
chronic maxillary sinusitis (Diagnostic Code 6513) and 
allergic or vasomotor rhinitis (Diagnostic Code 6522), 
respectively.  The listed conditions of the respective 
diagnostic codes are the most applicable codes as they 
reflect the diagnosed conditions evaluated here.  There are 
no other diagnostic criteria closely associated with these 
service-connected disabilities affording a higher disability 
rating for either disability.  38 C.F.R. § 4.97.

Finally, there is no evidence that the manifestations of the 
maxillary sinusitis and/or seasonal allergic rhinitis are 
unusual or exceptional to demonstrate that the Rating 
Schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2009) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial compensable disability rating for maxillary 
sinusitis, and is against the grant of an initial compensable 
disability rating for seasonal allergic rhinitis.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2009).  
In reaching this determination, the Board has considered 
whether higher ratings might be warranted for any period of 
time during the pendency of this appeal.  But there is no 
evidence that the Veteran's disabilities have been 
persistently more severe than the extent of disability 
contemplated under the assigned ratings at any time during 
the period of the initial evaluations.  Fenderson, supra.


ORDER

Service connection for an acquired psychiatric disorder other 
than depression, claimed as PTSD, is denied.

An initial compensable disability rating for maxillary 
sinusitis is denied.

An initial compensable disability rating for seasonal 
allergic rhinitis is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


